Exhibit 23.2 Consent of Independent Registered Public Accounting Firm The Board of Directors HMN Financial, Inc.: We consent to the incorporation by reference in the registration statements (Nos. 333-8828, 33-94388, 33-94386, 33-64232, and 333-158893) on Form S-8 and (No. 333-156883) of Form S-3 of HMN Financial, Inc. of our report dated March11, 2014, with respect to the consolidated statements of comprehensive income, stockholders’ equity, and cash flows for the year ended December31, 2013, which report is incorporated by reference in the December31, 2013 annual report on Form 10-K of HMN Financial, Inc. (signed) KPMG LLP Minneapolis, Minnesota
